Case 1:20-cv-03120-RMP ECFNo.1_ filed 08/10/20 PagelD.1 Page 1 of 4

FILED IN THE
U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

AUG 10 2020

SEAN F. McAVOY, CLERK
= EPUTY
SPOKANE, WASHINGTON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

Prey W uett (VU ex |

(Name of Plaintiff)

vs. CIVIL RIGHTS COMPLAINT
BY A PRISONER UNDER 42

J au la " | cc State ot A > * > hk ULE, § 1983

os } oof
Cohn vy cv | “AING we
7

pas &lsce 1:20-CV-3120-RMP

- waa <2 a ‘
) 0 Se, h fail UuUusj<«c

(Names of ALL Defendants)

 

I. Previous Lawsuits

A. Have you brought any other lawsuits in any federal court in the United States while a
prisoner? &) YES ONO
B. If your answer to A is yes, how many? _G Describe the lawsuit in the space
below. (If there is more than one lawsuit, describe the additional lawsuits on another
piece of paper using the same outline.)

1. Parties to this previous lawsuit:

 

 

 

 

 

Plaintiff: _/2 + = /= |
Py ~, A H ; / i a —_ a ' 2 2 *
Defendants: = # fe ) a= gl lh Bruses
_U —— 4s —— f eo = .
- — = 7
wks

(Rev. 11/09)
Case 1:20-cv-03120-RMP ECFNo.1_ filed 08/10/20 PagelD.2 Page 2 of 4

I.

Ill.

2. Court (give name of District): est <b = pok Sone
3. Docket Number; “4 WC a ov A
4. Name of judge to whom case was assigned: _teA Know

5. Disposition (For example: Was the case dismissed as frivolous or for failure to state a
claim? Was it appealed? Is it still pending?):

dys missed / ond Pend yry
6. Approximate date of filing lawsuit: 20 f Fj
7. Approximate date of disposition: 2 0 | 7
Place of Present Confinement: A ka Ms co. nty Ons J
A. Is there a prisoner grievance procedure available at this institution SI YES ONO

B. Have you filed any grievances concerning the facts relating to this complaint?

 

 

ry. OYES ‘gyno
If your answer is Np es why not: Jhis_ so ee
dander cc ;
C. Is the grievance process completed? No YES ONO

D. Have you sought other informal or formal relief from the properadministrative
officials regarding the acts alleged in this complaint? YES ONO

If your answer is NO, explain why not:

 

 

Parties to this Complaint

A. Name of Plaintiff: , + W Ne Inmate No.:0.3 4 J4 3
¥oehame county Samy 4

Address: JL Narth Front ¢
rakam= wA 9800]

(In Item B below, place the full name of the defendant, his/her official position, and

his/her place of employment. Use Item C for the names, positions and places of
employment of any additional defendants. Attach additional sheets if necessary.)

B. Defendant: UY ft / AS | =“ Official Position, C-eavernor _
Place of Employment: Tate sag tol 7a Oly tw fh

-2-

 

 
Case 1:20-cv-03120-RMP ECFNo.1 filed 08/10/20 PagelD.3 Page 3 of 4

C. Additional Defendants (NOTE: These Defendants must be listed i in the caption of the
ees ) y_In # Ss

    

     

 

 

IV Statement of Claim
(State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including dates, places and other persons involved. Do not give any legal

arguments or cite any cases or statutes. If you allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach additional sheets if necessary.)

Mr Lasles not pattie = sthagT a heme Seu caSe.
Beacuuse both ave Indean and wes On —
(RK es) whan this wor tes Aap pam The Ferbde
folie seid Thepes NO cose and Fhe FBI

 

sai thor, No cos. The state coun only
goa sCher Non “indicgns on ts (Res) But
sah <ounty come OOTP nstive fend (Res)
In Satanwe eaunty and took <. nding ofS
The (res) The stats end cowrty Cels

 

to plove Myre Alea! ¢s not = Netive and
art of ive NW Oasegh A

 

 

/ le = A head on Bre Gers
A / ect, of / l& The county
CAmaont® jndicn Sands (ASS) Fhis yer te hove hspeu on

sett Bring cherses kp OL Mc Neal !

3-

 
Case 1:20-cv-03120-RMP ECFNo.1 filed 08/10/20 PagelD.4 Page 4 of 4

cant brine charge < we on Mr Mec 7 Mr Nee | as

netiv. | ana is calso Married inte the
2a ke me Me tion Chere Core hAc Vee |
Faelle uncles tribe law aan aot sfet.

 

bay fle jc 1 oux chy ppawen Black Coot
and eparw ble Falls under +r ble ans
fedore) Jaws Aad Hey senk that there
1s Mo case Ms Veal fas now bean

weaflS They
i on

 

 

 

Are Frspins pte eat Ran, cin atk, <p
TL ct > Fy Ea Qin how, mae Cor SS fans
Vv. Relief

(State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.)

th 7 ns. to Jat ltr Mes] putot Ons)

and toa repo Air Eprell thet he
has fJoct The sum 28 HEF millein
10 tas There. b8 Afa Chime shone’
Tbe, Ses sizs'n oe hig past andl Aes

Fay Tor aaly Mr Maal wank Never hwrt 9 chr ly

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this J day of A me op yk

(Signature of Plaintiff)
